Title: From James Madison to Richard O’Brien, 27 July 1802
From: Madison, James
To: O’Brien, Richard


Sir,
Department of State July 27. 1802.
In my letter of May 21st. 1801. accompanying the remittance of 30,000 dollars as a commutation of the current annuity of stores, you were requested to use your endeavours to bring about this mode and rate of paying the annuity, as a permanent regulation. It has been some disappointment not to have learnt by any of your subsequent communications, whether such an experiment had been made, or how far another remittance of a like sum, would be likely to be accepted by the Dey. From your silence it has been inferred that the Dey did not enter fully into the plan of a permanent commutation, but from his acceptance of the payment for one year, in money when placed before his eyes, and from the motives which his advisers probably feel to favour that mode of payment, the President has determined to remit another sum of 30,000 dollars, as a commutation for the current annuity in stores. The money will be conveyed to Algiers in the ship General Green, commanded by Lieutenant Chauncey, and will be delivered to you on her arrival there. You will take the occasion to renew to the Dey assurances of the friendly dispositions and good faith of the United States, and of their confidence in his; will inform him that the remittance in money is made in the expectation that he will find it not less acceptable than in the former instance, as well as from an anxiety to avoid the unpunctuality sometimes inseparable from the transportation of stores; and in case he cannot be prevailed on to receive payment in this mode you will assure him that the letter of the Treaty shall be complied with, as soon as the President shall know his refusal, and the stores can be transmitted. You will also avail yourself of the occasion, if it should prove favorable, for another attempt to draw the Dey into a permanent regulation for satisfying the Treaty by an annuity of 30,000 dollars in place of stipulated stores. The evident advantages of such a change in our engagements; will call for your best exertions to accomplish it.
In case the Dey shall positively refuse to take the money in lieu of the stores, you will deliver the 30,000 dollars back to Lt. Chauncey, unless one of our frigates should happen to be with you. In that case it will be better because safer, to place the money in charge of the Captain of the frigate. I have the honor to be &ca.
James Madison.
P. S. August 22d. Since the above was written the Navy Department has concluded to send to the Mediterranean the Frigate New York Captain James Barron, instead of the ship General Greene. As it may not be convenient for this frigate to proceed to algiers with the remittance it will be left to the discretion of Commodore Morris to forward it as he may find most eligible, and to point out to you the mode of returning the money in case the Dey shall not accept it.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). Addressed to “James L. Cathcart Esqr. or in his absence Richd. O’Brien Esqr.,” with Wagner’s notation, “this direction should be reversed.”



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:212–15.



   
   Isaac Chauncey (1772–1840) was a career naval officer who served in the war against Tripoli, 1802–5, commanding at various times the Chesapeake, New York, and John Adams. In 1812 JM appointed him commander of naval forces on lakes Ontario and Erie, a position he held until 1815.


